Citation Nr: 1734365	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for the residual left ankle injury. 


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1981 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left ankle injury effective from July 27, 2009 and assigned an initial rating of zero percent.  In a    May 2013 rating decision, the RO assigned a 10 percent disability rating for the     left ankle injury, effective back to the date of claim, July 27, 2009.

In his May 2013 substantive appeal, the Veteran requested a Board hearing; however, the Veteran failed to report for his scheduled June 2017 Travel Board hearing.  As such, the hearing request is considered withdrawn.  See 38 C.F.R.
§ 20.704(d) (2016).


FINDING OF FACT

At no time during the appeal period has the Veteran's service-connected left ankle injury residuals approximated greater than moderate ankle impairment.


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected residual left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.     The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity,       38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage     or inflammation in parts of the system, to perform normal working movements         of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016). Although pain        may be a cause or manifestation of functional loss, limitation of motion due to      pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected residuals of left ankle injury are rated pursuant           to Diagnostic Code 5271, which addresses limited motion of the ankle.  Under Diagnostic Code 5271, disability evaluations of 10 and 20 percent are assignable        for limited motion of the ankle that is moderate or marked, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Descriptive words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §    4.6 (2016).  The use of descriptive terminology by medical examiners, although      an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a higher initial rating for his service-connected residuals     of a left ankle injury, which is rated as 10 percent disabling effective from July 27, 2009.  By way of history, service treatment records noted the Veteran complaining of left ankle pain in 1982.  The primary diagnosis was tendonitis with a hairline fracture, well-healed.    

On VA joint examination in April 2010, the Veteran reported that he has continued    to have left ankle pain which he self-treats by soaking his ankle in warm water, stretching, and elevating the ankle. He endorsed pain, weakness, swelling, instability, and fatigability in his left ankle.  The Veteran required no assistive devices, but reported that he wears boots for support.  Physical examination revealed painless range of motion of the ankle and repetitions did not cause any limitations.  In this regard, physical examination showed left ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner noted that flare-ups consisted of an increase in pain and occur with increase in activity and cold or moist weather.  Moreover, no instability was noted.  X-rays, at that time were normal, with no laxity, effusion, or erythema.  The examiner diagnosed residuals of a left ankle fracture and noted that it appeared the ankle fracture healed appropriately.  Further, the examiner stated that the Veteran was able to perform routine daily activities, although at times it was painful to do so.  The examiner noted that there were no functional effects on the Veteran's usual occupation.

The Veteran underwent a VA examination in March 2016, during which he reported still experiencing pain and swelling.  He did not report flare-ups or functional loss    of the ankle.  Physical examination revealed normal painless range of motion of the ankle and repetitions did not cause any limitations, to include additional loss of function or range of motion, even on weight-bearing.  In this regard, physical examination showed left ankle dorsiflexion to 20 degrees and plantar flexion to         45 degrees.  There was no evidence of crepitus.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional       ability.  Muscle strength of the left ankle was rated as a 5/5 for plantar flexion and dorsiflexion.  No muscle atrophy, ankylosis or instability was noted.  It was noted    that the Veteran did not use any assistive devices.  Additionally, x-rays at the time, revealed no acute fracture or dislocation, with congruent ankle mortise and joint spaces preserved  The examiner also identified a 3 millimeter lucency within the medial talar dome, seen on frontal view, and stated that osteochondral injury        cannot be excluded.  No calcaneal enthesopathy was seen. The impression noted         no significant degenerative changes and a questionable osteochondral injury of the medial talar dome.  Moreover, the examiner stated that imaging studies did not reveal arthritis.  Finally, the examiner noted no functional effects on the Veteran's usual occupation. 

The Board notes that the Veteran also received VA treatment for left ankle pain during the course of the appeal.  Notably, from August 2010 to September 2010,    the Veteran presented to physical therapy with complaints of left ankle pain and instability.  However, despite complaints of instability, findings are consistent with the findings on VA examinations noted above.  

The Board finds that an evaluation in excess of 10 percent for the Veteran's residuals of a left ankle injury is not warranted at any time during the course of      the appeal.  Indeed, the Veteran was assigned a 10 percent evaluation based on painful motion of the ankle after the 2010 VA examination, despite having full range of motion.  In fact, both VA examinations noted a left ankle with normal range of motion without limitation.  Moreover, the examiners indicated there was    no limitation on functional ability.  Accordingly, the Board finds that the Veteran's ankle disability does not reflect symptomatology that more nearly approximates marked limited motion of the left ankle, and a rating in excess of 10 percent is not warranted at any time during the period on appeal.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle disability. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and a rating in excess of 10 percent is not warranted for residuals of a left      ankle injury throughout the entire period on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected residuals of a left ankle injury a rating in excess of 10 percent throughout the entire period on appeal, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 10 percent for the residuals of left ankle injury is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


